Case 7:19-cr-00424-VB Document 62

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

Filed 07/22/20 Page 1of1

el mee en! ‘

I SDNY -

\| pOCUMEN T |
| oO PROMICALLY ©

booed “ob, E
| DATE FILED: > Z

  

ORDER

19 CR 424 (VB)

The status conference scheduled for July 23, 2020, is adjourned to August 6, 2020, at

ee ee ee ee ee ee eee eee ee ee eee ee ee eee eee eee xX
UNITED STATES OF AMERICA, :
Vv.
HIBAH LEE,

Defendant.
eee eee eee eee —— —om a et et x
11:00 a.m.

Because of the current public health emergency, the Court will conduct the conference by

telephone conference call, provided that defendant waives his right to be physically present and

consents to appear by telephone after consultation with counsel.

Accordingly, it is hereby ORDERED:

1. By July 30, 2020, defense counsel shall advise the Court in writing as to whether

her client waives his right to be physically present and consents to appear by telephone.

2. At the time of the scheduled hearing, all counsel and defendant shall attend by

calling the following number and entering the access code when requested:

Dial-In Number:

Access Code: 1703567

Dated: July 22, 2020
White Plains, NY

(888) 363-4749 (toll free) or (215) 446-3662

SO ORDERED:

Vil

 

Vincent L. Briccetti
United States District Judge
